Citation Nr: 1221592	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer, as a result of exposure to herbicides.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a heart condition. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include whether a total disability rating based on individual unemployability (TDIU) is warranted based on the service-connected disability.


REPRESENTATION

Appellant represented by: Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for skin cancer, bilateral hearing loss, tinnitus, a back condition, hypertension, and a heart condition, and granted service connection for PTSD with an initial 50 percent disability rating.  The Veteran's disagreement with these denials of service connection and the original rating assigned to PTSD led to this appeal.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in August 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The claims file contains multiple statements by the Veteran's treating private and VA physicians stating that his PTSD precludes him from all gainful employment.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  While the Board recognizes that the RO has previously adjudicated this issue, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his PTSD.  Therefore, his TDIU claim is part of his pending increased rating claim for PTSD and the Board has jurisdiction over both issues. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  During his August 2011 Travel Board Hearing, prior to promulgation of a decision, the Veteran indicated his desire to withdraw his appeal seeking service connection for hypertension, skin cancer, a heart condition, and a back condition.

2.  The Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's post traumatic stress disorder (PTSD) prevents him from engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for hypertension, skin cancer, a heart condition, and a back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an increased disability rating of 70 percent for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2011, the Veteran testified during a Travel Board Hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  The Veteran and his representative stated that the Veteran wished to withdraw the issues of entitlement to service connection for hypertension, skin cancer, a heart condition, and a back condition.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to those issues.  The appellant has withdrawn the appeal of the issues of entitlement to service connection for hypertension, skin cancer, a heart condition, and a back condition, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for hypertension, skin cancer, a heart condition, and a back condition, and they are dismissed.

II. Duty to Notify and Assist & Other Preliminary Matters

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of an increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  Further, as discussed below, the Board grants the TDIU aspect of initial higher rating in appellate status, and thus, no further discussion is required as to this aspect of the claim based on the Board's favorable decision.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, Social Security Disability records, and providing the Veteran with VA examinations in September 2006, April 2009, and November 2010.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issue on appeal adjudicated on the merits in the instant decision.  The Veteran, with his representative and with questions from the undersigned, discussed evidence of record.  The transcript of the Board hearing details that the evidence regarding the Veteran's PTSD symptomatology was discussed at length.  As the issue on appeal was fully explained and the questions at the hearing went directly to the evidence needed to grant the benefit sought (that is, increased symptomatology) the Board finds that there was substantial compliance with Bryant.

III. 
 Initial Increased Rating

The Veteran asserts that his service-connected PTSD is more disabling than contemplated by a 50 percent rating.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  
As noted, the Veteran is currently assigned a 50 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011), DC 9411 (2011).

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

After a thorough review of the evidence of record, the Board has determined that the currently assigned 50 percent disability rating is inappropriate and that the appellant is entitled to a higher rating of 70 percent.   

The record contains a September 2005 Vet Center evaluation.  The Veteran reported that he was married to his wife for 37 years.  Additionally, he stated that he had two grown sons that live outside his home.  He arrived for his appointment on time, dressed in pants and sports shirt.  His mood was listed as anxious and his affect flat.  The doctor listed his mood as appropriate, his motor activity tense, his memory function was severely impaired, and his judgment was fair.  Additionally, he was noted to be oriented to time, place, and person.  Furthermore, the Veteran described a life of isolation, anxiety, depression, hypervigellance, intrusive thoughts, flashbacks of past Vietnam experiences, nightmares, insomnia, irritability and anger outbursts directed at his wife, exaggerated startle response to loud and unexpected noises, and memory impairment.  Moreover, the Veteran reported using alcohol to self-medicate.  The doctor diagnosed the Veteran as having chronic and severe PTSD and recurrent Major Depression. Additionally, the doctor noted that the Veteran had social and occupational impairment/retirement.  The Veteran was assigned a global assessment of functioning (GAF) score of 50.  

The Veteran submitted a private December 2006 psychiatrist evaluation.  The Veteran reported that continued to have flashbacks and Vietnam-related nightmares.  Additionally, the Veteran stated that he felt nervous, irritable, and tired most of the time.  He did not sleep well and stayed restless during the night with nightmares.  Furthermore, the Veteran reported a decreased appetite.  Moreover, he stated that he had difficulty dealing with stress, did not get along with others, and preferred to stay alone.  Additionally, he reported having difficulty concentrating or remembering.  He reported that he helped his wife with household chores and watched some television.  He went out to visit his father, but does not go out to shop.  He reported that he used to enjoy racing in drag races, but not anymore.  The psychiatrist noted that the Veteran was cooperative for the interview, but distant and tense.  Additionally, he was noted to be neatly and casually dressed.  His affect and mood were depressed.  Furthermore, the doctor noted that the Veteran was presented with a poverty of thoughts, had difficulty relating, his speech revealed frustration, and he had poor eye contact.  Moreover, the doctor stated that the Veteran's concentration was impaired and his intellect appeared to be borderline.  The Veteran's recent and remote memory was listed as impaired.  Additionally, the Veteran did not appear to have any auditory or visual hallucinations during the interview and did not present with any delusional thinking, ideas of reference, or loose associations.  The doctor diagnosed the Veteran as having PTSD with depression.  The doctor concluded that the Veteran continued to have emotional difficulties related to his experiences in Vietnam, significantly affecting his everyday life.  He was unable to handle much stress and was not a good candidate for vocational rehabilitation.  He did not appear to be able to hold any gainful employment.  Lastly, the psychiatrist noted that the Veteran had a GAF score of 50.  

The Veteran was first afforded a VA examination in September 2006.  The Veteran reported that he was receiving medication for his PTSD and attending group psychotherapy through the Princeton Vet Center.  The Veteran indicated that he had a successful employment history, working for 32 years in a coal mining company, eventually rising to a foreman level before having to go out on Social Security Disability in 1999 due to his back problems.  Additionally, the Veteran reported being married for 38 years, but stated that his marriage was not going well.  Furthermore, he stated that they frequently disagree and that his wife did not understand his psychiatric difficulties and that he was more distant and irritable with her.  The Veteran also stated that he got along well with his two grown sons and his father, who he visits frequently.  In addition, he stated that he had one friend with to talk to about things.  Additionally, he reported that he enjoyed drag racing, but could not do this due to his physical difficulties.  However, he reported that he still enjoyed attending drag races with his sons.  Furthermore, the Veteran reported a history of problematic alcohol use.  He stated that he was drinking heavily about ten years ago, but drastically cut down.  He also denied a history of assaultive behavior or suicide attempts.  

Upon examination, the examiner noted that the Veteran appeared highly dysphoric and highly anxious.  His affect was listed as restrictive.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Additionally, the examiner noted that the Veteran's eye contact was mildly impaired at times, though adequate at others.  He also reported the presence of period suicidal thinking as recently as about a month ago, though denied any intent on acting on such thoughts.  Additionally, the Veteran denied homicidal thinking.  The Veteran reported that he did adequately with personal hygiene and basic activities of living.  Additionally, he was oriented, though complained of some problematic short-term memory, often forgetting names he has just learned or to pick up things on various errands or to do various tasks.  Furthermore, the Veteran stated that he forgot what others tell him and periodically loses or misplaces things, such as tools.  He reported doing adequately with remembering to take his medication and bills, as he had a routine system to help him with that.  Moreover, the examiner noted that there was no obsessive-compulsive behavior and his speech was within normal limits.  The Veteran reported the presence of panic attacks about twice a month, with such symptoms as chest pain, gastrointestinal distress, shaking, sweating, shortness of breath, hyperventilation, and dizziness. Additionally, the Veteran reported a near chronic level of depression, often related to intrusive memories of Vietnam that trigger sadness.  He also described significant anhedonia, poor appetite, and crying spells.  Furthermore, he reported chronic anxiety, saying he was always tense, feels shaky with an inability to feel truly relaxed or calm.  His impulse control was noted to be adequate.  The Veteran admitted to that while he is often irritable and grumpy with his wife, he denied any extreme tempter outburst.  Additionally, his sleep was poor, achieving only three to four hours of sleep per night.  As a result of sleep deprivation, he felt excessively tired with low energy.  

The Veteran was again afforded an examination for PTSD in April 2009.  Since the last VA examination, the Veteran continued to receive psychiatric care.  Additionally, the Veteran had participated in the three day inpatient PTSD program evaluation and was accepted into the longer six week program beginning May 2009.  The Veteran reported that his marriage continued to be somewhat poor and negatively affected by his PTSD symptomatology.  He reported that his wife did not understand his PTSD condition and noted that he was more irritable and distant from her.  Additionally, he reported that they go their own separate ways, and he refused to argue with her.  He stated that he got along adequately with his two grown sons, but he reported that he was keeping more to himself.  He used to enjoy drag racing, which he only went to one time this year.  Additionally, he stated that when he went to the races, he sat by himself, away from the crowds.  Furthermore, he reported skipping his grandchildren's sports games to avoid crowds.  Moreover, the Veteran reported getting along adequately with his father, who he visited two to three times a week.  The Veteran reported that he usually stayed around the home and to himself.  He did have one Vietnam Veteran buddy, but he stated that he saw him very little, and called him sometimes when he was feeling down.  He also reported not going to any groups, clubs, organizations, or churches.  Additionally, the Veteran occasionally ran errands, but he chose to go during low-crowd times because of his anxiety around people.  Furthermore, he denied substance abuse problems, violent or assaultive behavior, and suicide attempts since the last exam.  

Upon examination, the examiner noted that the Veteran appeared very significantly anxious and dysphoric.  His affect was quite restricted and appeared tremulous.  Additionally, his eye contact was quite poor.  Furthermore, he denied delusions or hallucinations, and there appeared to be no impairment of thought processing and communication.  The Veteran denied any recent suicidal thoughts, but stated the thought had crossed his mind a while back.  The Veteran was concerned enough about these thoughts that he told his wife to put away the guns where he did not know where they were.  Moreover, he denied homicidal thinking.  Additionally, the examiner noted that he did well with personal hygiene and basic activities of living, and was oriented.  However, he reported poor memory, forgetting to perform various tasks or errands, or what other people tell him.  He also forgets where he puts things.  There were no obsessive-compulsive behavior and speech was within normal limits.  The Veteran also continued to experience panic attacks about once per month.  Additionally, he reported chronically feeling nervous and daily feelings of sad or depressed mood.  He described low self-esteem, feelings of failure and self-criticism, with low interest and social withdrawal.  Furthermore, his impulse control was noted as adequate, as the Veteran denied any severe anger outbursts.  Moreover, the Veteran listed his sleep as poor.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 49.  Additionally, the examiner noted that the Veteran's PTSD symptoms seemed to be quite severe. 

The Veteran submitted a private August 2009 psychiatrist evaluation.  The Veteran reported that he lived with his wife.  The psychiatrist noted that the Veteran participated in a six week program for PTSD at the Veterans' hospital in Salem, Virginia in May 2009.  The Veteran reported continuing PTSD symptoms, such as feeling irritable, tired, and easily loses his temper.  Additionally, he could not tolerate crowds, had difficulty getting along with others, and preferred to be alone.  He had difficulty going to sleep and was restless.  Furthermore, he reported difficulty with concentrating, remembering, and dealing with stress.  The Veteran reported helping with household chores during the daytime.  He will not go out to shop, but will go out to visit his father.  Additionally, he reported that he enjoyed watching drag racing on occasion.  

Upon examination, the Veteran was noted to be cooperative, but withdrawn.  Additionally, he was neatly and casually dressed.  His affect and mood were depressed.  Furthermore, he was noted to be oriented to place, person, time, and situation.  He presented with a poverty of thoughts, had difficulty relating with the examiner, and his speech revealed frustration.  His concentration was also noted to be impaired, and his intellect appeared to be borderline.  His recent and remote memory was fair; he did not have any difficulty repeating or recalling during the interview.  There were no signs or symptoms of Organic Brain Syndrome.  His impersonal judgment was questionable.  He appeared to have a fair amount of insight into his difficulties but a low amount of self-esteem.  He did not appear to have any auditory or visual hallucinations during the interview.  He did not present with any delusional thinking, ideas of reference, or loose associations.  The psychiatrist's impression was that the Veteran had profound PTSD and chronic and severe neurotic depression, and assigned the Veteran a GAF score of 45. The psychiatrist concluded that the Veteran continued to have emotional difficulties originating from his experiences while in the armed services that were affecting his daily activities and interactions significantly.  He did not appear able to handle much stress and was not a good candidate for vocational rehabilitation.   Lastly, the psychiatrist noted that the Veteran did not appear to be able to handle any gainful employment.

The Veteran submitted an August 2009 letter from his wife.  She reported that the Veteran had anger issues.  Additionally, she reported sleeping problems, such as shaking, howling, kicking, talking, and walking in his sleep. Furthermore, she reported that the Veteran avoided crowds.  

The Veteran also submitted a November 2009 Vet Center letter discussing the his level of functioning.  It was noted that the Veteran continued to present with chronic and severe PTSD symptoms.  He exhibited occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, memory, concentration, and mood, due to such symptoms as anxiety, dissociation, panic attacks, and major depression affecting his ability to function independently, appropriately, and effectively.  He continued to have great difficulty adapting to stressful circumstances, which resulted in behavior of avoidance, isolation, and irritability manifesting as rage directed toward those around him.  He had been unable to establish and maintain effective relationship.  He had few friends and relied heavily on his wife for support.  He was often irritable and took his anger out on those around him.  His wife noticed an increase in irritability and insomnia.  The social worker concluded that the Veteran's level of functioning was guarded with a current GAF score of 45, due to the severity of his PTSD symptoms.  

The Veteran also submitted a July 2010 letter from the Director of Mental Hygiene Clinic of the Salem VA Medical Center.  The physician concluded that the Veteran had severe PTSD that had shown little improvement with treatment.  Additionally, he noted that the Veteran's severe PTSD symptoms caused significant social and occupational impairment.   Additionally, it was noted that the Veteran's service connected condition precluded him from all forms of gainful employment.  He concluded that the Veteran was totally disabled and unemployable at that time.  

The Veteran was afforded another VA examination in November 2010.  Upon examination, the Veteran was noted to be casually dressed with adequate personal hygiene and grooming.  He was oriented to person, place, and time.  His eye contact was poor as he looked down at the floor during the examination and his behavior was appropriate.  He did not appear to be in any significant emotional distress.  There was no evidence of impairment of thought processing and communication, nor delusions and hallucinations, which he denied.  He also denied ritualistic behavior.  His speech was noted to be within normal limits for rate and volume, coherent, and logical.  His memory appeared to be grossly intact.  His affect was highly anxious.  He reported daily depression and anxiety as well as panic attacks occurring two or three times a week.  He reported suicidal ideations occurring two or three times a week, and denied homicidal ideations, although commenting that he had a violent temper and had been in physical altercations in the past.  He denied any suicidal attempts.  His judgment appeared to be grossly intact.  He reported typical sleep of two or three hours a night. 

The examiner concluded that the Veteran had chronic and severe PTSD, and assigned him a GAF score of 40.  Additionally, the examiner noted that the Veteran's PTSD symptoms were evaluated as being severe and as having a severe detrimental impact on his affective, behavioral, cognitive, social, somatic, and occupational functioning.  The Veteran had an employment history of 32 years working in coal mines until he retired for his back condition.  He also reported remaining in his current marriage of 42 years.  The Veteran appeared to have a more severe anxiety condition as his hands were noted to tremble and he continued to wring his hands throughout the examination as well as the Veteran reporting panic attacks as occurring two or three times a week, which are severe enough for the Veteran to report to a medical facility as the Veteran fears that he is having a heart attack with the most recent incident in October 2010.

The Veteran was afforded a Travel Board hearing in August 2011.  The Veteran testified as to the PTSD symptoms he was currently experiencing.  The Veteran reported that he had flashbacks four to five times a week, or any time he heard a chopper.  Additionally, he reported that he had nightmares nightly, and difficulty sleeping.  Furthermore, the Veteran stated that he got angry over everything, and he would lose it, where he will yell and throw things.  The Veteran stated that he would get angry with strangers and family, but it is worse with his family.  Moreover, the Veteran reported that he would get away from everything by going into a field, going out of town, or going to his shop.  Additionally, the Veteran reported that he had panic attacks two to three times per week, but that he hid them to keep from being taken to the hospital.  The Veteran also reported that he went to Clays Valley when he was having a panic attack because it was so severe he thought he was having a heart attack.  Furthermore, the Veteran reported that he was receiving treatment from a psychiatrist and at the Vet Center.  Moreover, the Veteran stated that his relationship with his wife had not been good for the past ten years.  Additionally, he reported that he could not stand to be around his grandchildren because they wouldn't be quiet and were tough.  The Veteran also stated that he no longer had friends that he saw.  Furthermore, he stated that he last worked as a coal miner in 1999.  The Veteran stated that he believed his PTSD symptoms worsened after he stopped working because he had too much time to think.  Additionally, the Veteran reported suicidal ideations more than two to three times per week.  The Veteran also stated that he was prescribed medication to help him sleep.  Furthermore, he reported that he would check his windows and doors to make sure they are locked, to be safe.  

The Veteran continued psychiatric treatment through the VA throughout the appeals period.  The Veteran's outpatient treatment records document similar symptoms noted in his VA, private, and Vet Center psychiatric evaluations.  The Veteran's was assigned a GAF score as low as 35.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating under DC 9411.  His PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently obscure, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances.  
  
While he meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating.  Throughout the Veteran's VA psychiatric treatment, he was not shown to have any delusions or hallucinations.  He has passing suicidal ideation and irritable episodes, but he is not shown to be in significant danger of hurting himself or others, as he consistently denied any active suicidal or homicidal ideation.  He was not disoriented to time or place.  While he reportedly had problems remembering things, he was able to communicate on mental status examination in a sufficient manner and did not demonstrate any severe memory loss.  His personal hygiene was found to be good and there is no indication of inability to perform activities of daily living.  There is no evidence of total social impairment.  While the Veteran reported a lack of social relationships, he still maintained a relationship with his father, sons, and other Veteran's.  While the Veteran has significant impairment related to his PTSD symptoms, the symptomatology does not more closely match those included under the schedular criteria for a 100 percent rating.  

Although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 70 percent rating for the Veteran's PTSD for the entire pendency of the appeal.  The preponderance of the evidence is against a schedular rating of a 100 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, the first step is not met, and referral for consideration of an extraschedular rating is not warranted for this claim.  

V. TDIU

As discussed above, the Board finds that the evidence of record raises the issue of entitlement to TDIU based on the Veteran's service connected PTSD.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Here, based on the above grant on an initial higher rating of 70 percent, the schedular criteria are met.

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, his PTSD symptoms affect his ability to work. The question to address is whether his service-connected disability precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  

A review of the record indicates that the Veteran ended his employment as a coal miner in August 1999.  On the December 2010 application for a TDIU, the Veteran stated that he stopped working in 1999 due to his back condition.  Additionally, he stated that his PTSD became so severe in 2005 that even if he could work, there was no way he could take the pressure of being a coal miner now.  Furthermore, he stated that he had issues with anger and could not stand to be around people.  

The Veteran submitted a private December 2006 psychiatrist evaluation.  After examining the Veteran, the doctor diagnosed the Veteran as having PSTD with depression.  The doctor concluded that the Veteran continued to have emotional difficulties related to his experiences in Vietnam, significantly affecting his everyday life.  He was unable to handle much stress and was not a good candidate for vocational rehabilitation.  Additionally, the doctor noted that the Veteran did not appear to be able to hold any gainful employment.  Lastly, the psychiatrist noted that the Veteran had a GAF score of 50. 

The Veteran submitted a private August 2009 psychiatrist evaluation.  The Veteran reported continuing PTSD symptoms.  After examining the Veteran, the psychiatrist's impression was that the Veteran had profound PTSD and chronic and severe neurotic depression, and assigned the Veteran a GAF score of 45. The psychiatrist concluded that the Veteran continued to have emotional difficulties originating from his experiences while in the armed services that were affecting his daily activities and interactions significantly.  He did not appear able to handle much stress and was not a good candidate for vocational rehabilitation.   Lastly, the psychiatrist noted that the Veteran did not appear to be able to handle any gainful employment."

The Veteran also submitted a July 2010 letter from the Director of Mental Hygiene Clinic of the Salem VA Medical Center.  The physician concluded that the Veteran's had severe PTSD that had shown little improvement with treatment.  Additionally, he noted that the Veteran's severe PTSD symptoms caused significant social and occupations impairment.   His service connected condition precluded him from all forms of gainful employment.  He concluded that the Veteran was totally disabled and unemployable at that time.  Treatment records completed by this clinician contain similar findings.

On this record, in particular the above stated VA physician opinions that noted that the Veteran's multiple PTSD symptoms prevented him from obtaining employment, the Board finds that the evidence indicates that he is unemployable.  Accordingly, the Board grants the Veteran's claim of entitlement to TDIU based on the service-connected PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for skin cancer as a result of exposure to herbicides is dismissed.

Entitlement to service connection for a heart condition is dismissed.

Entitlement to service connection for a back condition is dismissed.

Entitlement to an increased disability rating of 70 percent for the Veteran's PTSD is granted.

A total disability rating based on individual unemployability is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss and tinnitus.

The Veteran contends that his bilateral hearing loss and tinnitus are a result of acoustic trauma from explosions and jet engines while serving in Vietnam.  An October 2008 private audiological evaluation showed that the Veteran had mild sloping to moderate severe sensorineural hearing loss in both ears. 

The Veteran was afforded a Travel Board Hearing in August 2011.  The Veteran reported that he noticed hearing trouble when he first came back from service.  Additionally, he reported that he was around a lot of explosions and his job at the Air Force base was around the flight line and jet engines.  Furthermore, the Veteran reported that he was not supplied with hearing protection.  The Veteran also reported ringing in his ears for years, which began a year or two after service.  Moreover, the Veteran stated that his hearing has gotten worse over the years.  Lastly, the Veteran reported that he had been trying to get a hearing test at the VA since 2005.    

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for bilateral hearing loss and tinnitus, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's hearing loss and tinnitus.  Although the Veteran has been diagnosed as having and seeking treatment from the VA for these conditions, it remains unclear to the Board whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to any aspect of service.  A medical opinion regarding an etiology of the Veteran's bilateral hearing loss and tinnitus is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from bilateral hearing loss and/or tinnitus that are the result of a disease or injury in service.  Specifically, the VA examiner should address the Veteran's duties in-service and any possible noise exposure post-service.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure, when discussing the offered opinion.

Additionally, the examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, the August 2011 hearing transcript, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


